Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes that the amendments filed 08/22/2022 have overcome all outstanding rejections under 112(b) as laid out in the Non-Final Rejection dated 06/28/2022. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the at least one ceramic material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 18 depends upon claim 1, and claim 1 does not provide antecedent basis for “at least one ceramic material”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is directed towards a process for preparing a shaped product, comprising the following steps: a) providing a blank, said blank having an inhomogeneous sintering behavior; b) determining a shrinkage of the blank to obtain a set of spatially resolved scale-up factors; c) providing the set of spatially resolved scale-up factors obtained during the determination of the shrinkage of the blank; d) processing the blank to obtain a shaped product; and e) sintering the shaped product to a desired final density; wherein the processing is performed in accordance with the spatially resolved scale-up factors obtained during the determination of the shrinkage, wherein the determination is effected by obtaining spatially resolved scale-up factors in all three directions of space for each coordinate point of the shaped product.
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention. 
The examiner offers the following analysis:
(1) Breadth of the claims: The claims are extremely broad in that claim 1 recites no limitation as to the substance forming the blank. 
Furthermore, claim 1 sets forth a step of determining a shrinkage of a blank to obtain spatially resolved scale-up factors, yet provides no instructions for how to actually perform this step. Similarly, no instructions are provided for how to provide the spatially resolved scale-up factors obtained during the determination of the shrinkage of the blank, nor for processing the blank to obtain a shaped product, and likewise none are provided for how to perform the processing in accordance with the spatially resolved scale-up factors. 
(2) Nature of the invention: The claimed invention is directed to a process for preparing a shaped product with multiple steps including determining the shrinkage of a blank, obtaining spatially resolved scale-up factors, and providing those factors while processing the blank to obtain a shaped product, for example a dental restoration. 
(3) The State of the art:  In the prior art processing and sintering blanks to a desired shape are known.  Also known are numerous types of dental restorations.
(4) The level of one or ordinary skill: Although a person of ordinary skill in the art would recognize various ways of measuring blanks before and after sintering in order to determine a blank’s shrinkage values in all three directions of space, absent more information on the means for determining the shrinkage to provide spatially resolved scale-up factors, and absent more information for the means of using that information in order to process the blank to obtain a shaped product which is sintered to a desired density, in the instant invention even a highly skilled artisan would not immediately be expected to recognize exactly what is meant by the broad recitation of “b) determining a shrinkage of the blank to obtain a set of spatially resolved scale-up factors; c) providing the set of spatially resolved scale-up factors obtained during the determination of the shrinkage of the blank; d) processing the blank to obtain a shaped product; and e) sintering the shaped product to a desired final density; wherein the processing is performed in accordance with the spatially resolved scale-up factors obtained during the determination of the shrinkage, wherein the determination is effected by obtaining spatially resolved scale-up factors in all three directions of space for each coordinate point of the shaped product.”.
(5) The level of predictability in the art:  Although there is some inherent predictability in the shrinkage behavior of a blank of known composition, it is completely dependent on the blank’s composition and the spatial arrangement of the components of that composition.  Absent an exact shape and characterization of the nature of the materials utilized, as well as the means of obtaining spatially resolved scale-up factors and the means of using those factors to process a blank to obtain a desired shaped product, the skilled artisan will not be directly led to what can and cannot be predictably utilized in the invention.  That is, it is predictable if guidance is given in the specification, i.e. the types of materials used in the blank, the machine used to measure the shrinkage of the blank, the method of using that data to process the blank to a desired shape, how it is used etc. without this information one cannot adequately predict the exact processes that are encompassed by the claim terminology and therefore the exact scope of the claim is unascertainable.
(6) The amount of direction provided by the inventors: The instant disclosure provides guidance as to the types of materials that may be utilized as the blank in claim 18 (i.e. ZrO2, Al2O3, SiC, Si3N4, silicates), which are all common components of dental restorations.  No other information is presented that would provide the skilled artisan the additional information required about the ways of obtaining and using the spatially-resolved scale up factors that are encompassed by the claim or the processing steps that are encompassed using such data. 
(7) The existence of working examples: The instant disclosure provides examples within the specification, however, these examples fail to explain how to determine the spatially resolved scale-up factors, and how to use those factors to process the blank in order to obtain a shaped product in a manner encompassed by the claims. 
(8) The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure: Although a person of ordinary skill in the art would recognize the general concept of determining the inhomogeneous shrinking of a blank to intelligently design a sintered product with a final desired shape, absent more information on how to determine the spatially resolved scale-up factors, and how to use those factors to process the blank in order to obtain a shaped product in a manner encompassed by the claims, even a highly skilled artisan would not immediately be expected to recognize what is meant by the broad recitation of “b) determining a shrinkage of the blank to obtain a set of spatially resolved scale-up factors; c) providing the set of spatially resolved scale-up factors obtained during the determination of the shrinkage of the blank; d) processing the blank to obtain a shaped product; and e) sintering the shaped product to a desired final density; wherein the processing is performed in accordance with the spatially resolved scale-up factors obtained during the determination of the shrinkage, wherein the determination is effected by obtaining spatially resolved scale-up factors in all three directions of space for each coordinate point of the shaped product.”.   
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance. The artisan would be presented with a myriad of substances composed of a myriad of ceramicss and a myriad of means of measuring their shrinkage and a myriad of means of processing the blanks into shaped products with that data, and this would result in an excessive amount of experimentation to determine the scope of the instantly claimed invention. Accordingly, it is the position of the examiner that the claims fails to comply with the enablement requirement of 35 USC §112(a).
All claims not specifically addressed are rejected due to their dependence on a rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites “b) determining a shrinkage of the blank to obtain a set of spatially resolved scale-up factors; c) providing the set of spatially resolved scale-up factors obtained during the determination of the shrinkage of the blank; d) processing the blank to obtain a shaped product; and e) sintering the shaped product to a desired final density; wherein the processing is performed in accordance with the spatially resolved scale-up factors obtained during the determination of the shrinkage, wherein the determination is effected by obtaining spatially resolved scale-up factors in all three directions of space for each coordinate point of the shaped product.”
The limitation “determining a shrinkage of the blank to obtain a set of spatially resolved scale-up factors”, as drafted, is a process that, under its proudest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of claim 1 encompasses the user manually calculating the spatially resolved scale-up factors. Similarly, the limitation of “c) providing the set of spatially resolved scale-up factors obtained during the determination of the shrinkage of the blank”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “providing” in the context of this claim encompasses the user thinking about the spatially resolved scale-up factors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, claim 1 only recites on additional element, “a) providing a blank, said blank having an inhomogeneous sintering behavior”. The blank in both steps is recited at a high-level of generality (i.e. practically all blanks will have some level of inhomogenous sintering behavior on some level) such that it amounts to no more than mere instructions to apply the process upon almost any blank. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a) providing a blank, said blank having an inhomogeneous sintering behavior” amounts to no more than mere instructions to apply the process upon almost any blank. This claim is not patent eligible. 
All claims not  specifically addressed are rejected due to their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marzok et al. (US20110069301, hereinafter referred to as Marzok).
Regarding claim 1, Marzok discloses a process for preparing a shaped product, comprising the following steps (see Marzok at [0002], disclosing shaped bodies): a) providing a blank, said blank having an inhomogeneous sintering behavior (see Marzok at [0007], disclosing green bodies of inhomogeneous porosity, complex geometry, or with a heterogeneous material construction, it is possible for local differences to occur during compaction. The sintered component then differs from the green body not only with reference to size, but also as regards its shape.); b) determining a shrinkage of the blank to obtain a set of spatially resolved scale-up factors (see Marzok at [0007], disclosing that in order to correct such effects, increasing use is being made nowadays of 3D sintering simulation tools, for example on the basis of finite element methods, in order to predict the 3D sintering behavior.); c) providing the set of spatially resolved scale-up factors obtained during the determination of the shrinkage of the blank (see Marzok at [0009], disclosing this information can then be used to optimize the production of shaped bodies, to the assessment and development of 3D sintering simulation tools or to the control of the sintering process itself.); d) processing the blank to obtain a shaped product (The findings obtained can then be used, for example, to adjust the shape of the green body such that the sintered component assumes the desired shape.); and e) sintering the shaped product to a desired final density (see Marzok at [0001], disclosing sintering is performed by means of time-resolved detection of surface data); wherein the processing is performed in accordance with the spatially resolved scale-up factors obtained during the determination of the shrinkage (The findings obtained can then be used, for example, to adjust the shape of the green body such that the sintered component assumes the desired shape.), wherein the determination is effected by obtaining spatially resolved scale-up factors in all three directions of space for each coordinate point of the shaped product (see Marzok at Fig. 1 and [0053], disclosing an inventive exemplary embodiment of the device for sintering by means of 3D shape recognition and pyrometric measurement of the temperature distribution on the surface of the object to be sintered).
Regarding claim 2, Marzok discloses the blank has at least two components with different sintering behaviors, or one component with an inhomogeneous sintering behavior (see Marzok at[0063], disclosing sintering is a process of firing and sonsolidating bodies that are shaped from powder particles… The powders can be … 3Al2O3.SiO2+SiO2+K2O.3Al2O3.SiO2+silicate glass, which Examiner notes constitute at least two components with different sintering behaviors).
Regarding claim 3, the blank comprises two or more components with different sintering behaviors (see Marzok at[0063], disclosing sintering is a process of firing and consolidating bodies that are shaped from powder particles… The powders can be … 3Al2O3.SiO2+SiO2+K2O.3Al2O3.SiO2+silicate glass, which Examiner notes constitute at least two components with different sintering behaviors), wherein the components are differently arranged between layers or gradually or in partial regions of the shape (see Marzok at [0047], disclosing multilayer substrates made from films, on which the advantages of controlled sintering are to be demonstrated).
Regarding claim 4, Marzok discloses the blank comprises one or more materials selected from silicate raw materials or oxidic raw materials or non-oxidic raw materials (see Marzok at[0063], disclosing sintering is a process of firing and consolidating bodies that are shaped from powder particles… The powders can be … 3Al2O3.SiO2+SiO2+K2O.3Al2O3.SiO2+silicate glass).
Regarding claim 5, Marzok discloses the blank comprises at least one ceramic material (see Marzok at[0063], disclosing sintering is a process of firing and consolidating bodies that are shaped from powder particles… The powders can be … 3Al2O3.SiO2+SiO2+K2O.3Al2O3.SiO2+silicate glass for porcelain, which Examiner notes is a ceramic material).
Regarding claim 7, Marzok discloses the blank provided in step a) is a presintered blank (see Marzok at [0002], disclosing that after drying and burning out the additives, the porous shaped bodies, so-called green bodies, are compacted and solidified in a subsequent burning process, the sintering.) Examiner notes that the first drying and burning process described correlates with pre-sintering.
Regarding claim 18, Marzok discloses the at least one ceramic material is selected from the group consisting of zirconium oxide (ZrO2), aluminum oxide (Al2O3), silicon carbide (SiC), silicon nitride (Si3N4), silicates, and mixtures thereof (see Marzok at [0063], disclosing the powders can be: (a) oxidic powders such as, for example, Al2O3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marzok et al. (US20110069301, hereinafter referred to as Marzok).
Regarding claim 6, while Marzok does not explicitly disclose the shaped product is a dental restoration, Marzok does mention similar methods can be used in … dental and archaeological applications (see Marzok at [0015]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date when practicing the invention of Marzok to produce a shaped product that is a dental restoration. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
/CAMERON K MILLER/Examiner, Art Unit 1731